Jenney, J.
It already has been decided that the declaration sets forth good causes of action, and that the promises to pay contained in the notes sued upon were absolute and unconditional. Goodfellow v. Farnham, 236 Mass. 453.
At the trial, the defendants admitted that the plaintiff’s intestate, Ann Maria Sprague, paid to them $1,400, and that the notes were signed and delivered to her by them on the same day and in consideration of that amount. The payee never made any demand for payment, and nothing has ever been paid upon the notes. The defendants also conceded that, if the plaintiff was entitled to a verdict, there was due $1,737.85.
The defendants moved that a verdict be ordered in their favor, and excepted to the refusal of the trial judge so to do. The judge ordered a plaintiff’s verdict for $1,737.85.
The exception must be overruled. The consideration, execution and delivery of the notes were admitted; the promises to pay contained therein were unconditional; and demands were not necessary to charge the defendants, who were primarily liable on the instruments. R. L. c. 73, §§ 18, 87. G. L. c. 107, §§ 23, 93. Burnham v. Allen, 1 Gray, 496. Farmers National Bank of Annapolis v. Venner, 192 Mass. 531.
The defendants’ contention that their obligation to pay the notes has terminated, because no demands for payment were made in the lifetime of the payee and the notes were not transferred by her, cannot be sustained. It is based on the provisions of the notes relative to the disposition of principal and interest after Mrs. Sprague’s death, and it is concluded by the former decision *592which in effect held that the notes on their face contained promises to pay to the payee named therein, which the plaintiff as her administrator could enforce.
No question now arises as to the disposition of the proceeds of the notes when in the hands of the plaintiff. It cannot now properly be decided whether such proceeds will be a part of the-general estate of Mrs. Sprague, or will be impressed with a trust»

Exceptions overruled.